Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This Application No. 16/919,528 is a Division of Application No. 15/313,778 now abandoned. The Applicant’s drawings, specification, and claims filed on 7/02/2020 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-16 are pending and examined below.

Priority
2.	Acknowledgment is made of applicant’s claim for domestic priority from provisional application #62/004,476.  The domestic priority date is 5/29/2014.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

3.	Claim 13 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	
a) 	Claim 13 recites, "The method of claim 1, further comprising: identifying when the legal services were at least one of unauthorized, inaccurate, unnecessary, excessive, inefficient, inappropriate, and over target”. The Specification discloses in Par [0080], "The system of the invention could detect and/or summarize service fees that are deemed undesirable or unwanted by a patent applicant. For example, in the USA charges for extensions of time and requests for continued examination (RCEs) can be an indicator of inefficient operations. Official fee information relating 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites the phrase "a/the description of legal charges".  The Specification does not disclose what comprises "a description of legal charges". The Specification discloses in Par [0022], "E-billing systems are capable of receiving and storing invoice data in a variety of conventional formats. In particular, the common components of conventional paper invoices for legal services are provided in a standardized electronic format such as LEDES 98B. Each line item charge in a conventional paper invoice is included in the electronic invoice data for entry into the e-billing system. For example, a $500 service charge for responding to an office action that is provided in LEDES 98B format, and the information related to that charge, can include about 25 fields of data. The more recognizable data fields include the client name, invoice number, invoice date, invoice total, matter number, service type, expense type, charge amount, currency, charge description, charge date, timekeeper, charge rate, number of units, service type and expense type'.  A full description of LED ES data formats can be found at the web site does not include matter numbers, ID's, or any other time codes, service types, or expense types that might be designated using a number or alphanumeric code, for example. 

Dependent claims 2-16 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 1 recites, "separating the legal invoices into legal phases".  The Specification does not disclose what comprises "legal phases".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets "legal phases" are any breakdown(s) of information on an invoice including, but not limited to: dates, time periods, matter numbers, task codes, time codes, service types, expense types, and/or descriptions in plain English (or other language). 

Dependent claims 2-16 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claim 6 recites, "The method of claim 4, wherein the calculating comprises comparing the cost of the legal services to at least one of average, benchmarked, and target costs".  Calculating and comparing are two different things.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets Clam 6 as, "The method of claim 4, wherein subsequent to the cost of legal servicesis compared 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a device executing a method (i.e., a series of steps or process) of identifying specific legal services and analyzing charges relating thereto (Specification, Par [0002]).  Dependent Claim 15 recites the method is "an automated, computer-implemented method" i.e., executed using a system of generic computing components (i.e., a computer) 

Independent Claim 1 recites:
receiving invoice data comprising a description of legal charges; 
analyzing the description of legal charges; 
determining what legal services were provided independent of the description of legal charges in the invoice data; and 
separating the legal services into legal phases. 

These limitations are directed to an abstract idea, in particular, a Mental Process.  A person having ordinary skill that receives a statement for services can reasonably determine services provided and service periods (i.e., phases) based on entities named on the statement, projects named on the statement, service codes, service dates, standard charges/expenses, and recurring charges/expenses.  This Mental Process is not limited to legal services and applies to medical invoices, accounting invoices, contractor invoices, etc.  

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   Dependent Claim 15 recites the method is "an automated, computer-implemented method" i.e., executed using a system of generic computing components (i.e., a computer). This dependent claim generally links the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include a computer to perform the steps of receiving invoice data, analyzing charge descriptions, determining services provided independent of the charge descriptions, and separating the services into phases.  The additional computing element is recited at a high level of generality (i.e., a generic element performing generic functions of analyzing information). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to receive invoice data, analyze charge descriptions, determine services provided independent of the charge descriptions, and separate the services into phases amounts to no more than mere instructions to apply the exception using generic computer components.  Applying an exception using a generic computer cannot provide an inventive concept.  The Applicant is using the computer as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims recite additional mental process determinations, calculating costs, comparing costs to averages, receiving data electronically, applying milestone or docketing dates to service periods, displaying information, human review of information, determining unauthorized charges, iterative analysis, and limiting the invention to certain legal fields.  

Therefore, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 2, 4, 5, 7, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0127370 by inventor Dawn M. Cornelis effectively filed on November 6, 2013 (hereafter, Cornelis).  

	
a)	Regarding Claim 1, Cornelis teaches:

	receiving invoice data … (Cornelis, [0053], [0055]); 

	analyzing the description of … charges; determining what … services were provided independent of the description of … charges in the invoice data (Cornelis, [0017], [0057], [0060], [0062]). The Examiner interprets "compare the codes among the claims of the episode of care" and resolving conflicts as disclosed in Cornelis embodies "determining what legal services were provided independent of the description of legal charges in the invoice data" as claimed. That is, the claims codes are independent of the descriptions of charges.

	separating the … services into … phases (Cornelis, [0064]). The Examiner interprets "an episode of care" as disclosed in Cornelis embodies a service "phase" as claimed.

	Although the invention is not identically disclosed or described as claimed, the differences between the claimed invention and Cornelis are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains. The Applicant has broadly claimed the invention with an intended use of analyzing legal bills, that is:

	receiving invoice data comprising a description of legal charges

	analyzing the description of legal charges; determining what legal services were provided independent of the description of legal charges in the invoice data;

	separating the legal services into legal phases.

 	Cornelis discloses a process for analyzing medical bills rather than legal bills and is analogous art. In fact, Cornelis discloses a broader application of her invention in Par [0072], "However, persons skilled in the art will recognize the utility of Steps II through V in a variety of applications to identify errors and inconsistencies in records for services that are encoded for storage, transmission, payment, etc. The exemplary system and method is not limited to audits of healthcare billings and payments, in that the principles of the invention may be applied to audits of other large-scale payment systems that rely on systems of coded data about the services performed and the processes used to submit claims for reimbursement. It is an efficient system and method for discovering the inconsistencies or conflicts in coded claims that record services rendered that are typically documented individually or in a FIFO procedure but are members of a group of associated services for a single entity. Such documentation of services is prone to significant errors when multiple services are rendered or delivered to a single client or entity". 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine receiving invoice data, analyzing charge descriptions, determining what services were provided using service codes (i.e., independent of the charge descriptions), and separating the invoices into episodes (i.e., phases) for medical bills as disclosed in Cornelis and applying this process to legal bills as claimed with the motivation of "auditing the claim records of a patient's entire encounter", i.e., analogous to auditing a legal encounter as claimed (Cornelis, par [0014]) 

	For the dependent claims below where Cornelis is applied as a prior art reference, the disclosure in Cornelis for "medical" bills, embodies the analogous "legal" bill process steps as explained above.  

b)	Regarding Claim 2, Cornelis teaches: The method of claim 1, wherein the determining is independent of service descriptions within the description of legal charges (Cornelis, [0017], [0057], [0060], [0062]). The Examiner interprets "compare the codes among the claims of the episode of care" and resolving conflicts as disclosed in Cornelis embodies "determining what legal services were provided independent of the description of legal charges in the invoice data" as claimed. That is, the claims codes are independent of the descriptions of charges.

c)	Regarding Claim 4, Cornelis teaches: The method of claim 1, further comprising: calculating the cost of the legal services (Cornelis, [0069].

d)	Regarding Claim 5, Cornelis teaches: The method of claim 4, wherein the calculating comprises summing the costs of the legal services (Cornelis, [0069].

e)	Regarding Claim 7, Cornelis teaches: The method of claim 1, wherein the invoice data is received from an e-billing system (Cornelis, [0053], [0055]). 

f)	Regarding Claim 8, Cornelis teaches: The method of claim 1, wherein one or more milestone dates are used to determine what legal services were provided (Cornelis, [0048]). 

g)	Regarding Claim 10, Cornelis teaches: The method of claim 1, wherein one or more uniform task-based management system (UTBMS) codes are used to determine what legal services were provided (Cornelis, [0013]). The Examiner interprets a "CPT code" as disclosed in Cornelis is an obvious variant of a "UTBMS code" as claimed.

h)	Regarding Claim 11, Cornelis teaches: The method of claim 2, further comprising: storing the determination of what legal services were provided; and displaying the determination of what legal services were provided (Cornelis, [0072], Figure 6, Figure 8). 

i)	Regarding Claim 12, Cornelis teaches: The method of claim 11, wherein the displaying further comprises displaying the legal services to a human operator for review (Cornelis, [0040], [0071]) 

j)	Regarding Claim 13, Cornelis teaches: The method of claim 1, further comprising: identifying when the legal services were at least one of unauthorized, inaccurate, unnecessary, excessive, inefficient, inappropriate, and over target (Cornelis, [0017], [0069]).

k)	Regarding Claim 14, Cornelis teaches: The method of claim 1, wherein the analyzing the description of legal charges comprises iteratively analyzing the description of legal charges (Cornelis, [0054]).

l)	Regarding Claim 15, Cornelis teaches: The method of claim 1, wherein the method is an automated, computer-implemented method (Cornelis, [0073]).

m)	Claim 16 discloses: The method of claim 1, wherein the legal costs pertain to intellectual property costs, the invoice data pertains to intellectual property invoice data, and the legal charges pertain to intellectual property legal charges. This claim is a statement of intended use comprising a "wherein" clause.  MPEP 2103 states, "Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation".  Cornelis is analogous art that teaches the claimed invention for a different intended use (i.e., medical billing) and the Examiner is not required to find additional art for the Claim 16 intended use limitations.


7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelis in view of Non-Patent literature "How to Check-up on Your Hospital Bills" published at "http://www.editorsweb.org/ money/hospital-bills.htm" least as early as 5/18/2008 in Wayback Machine (hereafter, NPL Bill).

a) 	Regarding Claim 3, Cornelis does not teach: The method of claim 1, wherein the determining is independent of expense descriptions within the description of legal charges.

	However, NPO Bill shows recurring charges of $194 with service code 85100900.  At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determine what services were provided based on codes (not descriptions) as disclosed in Cornelius with the determining expenses based on a known or recurring amount or code as shown in NPL Bill as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. Performing this method for hospital invoices is an obvious variant to doing it for legal invoices.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelis in view of U.S. Patent No. 5,875,431 by inventor Frank Heckman filed on March 15, 1996 (hereafter, Heckmann).

a) 	Regarding Claim 6, Cornelis Par [0040] teaches. "The data elements are derived from industry standard reimbursement and coding guidelines …". Cornelis does not teach: The method of claim 4, wherein the calculating comprises comparing the cost of the legal services to at least one of average, benchmarked, and target costs.

	However, Heckmann teaches in [Col 17, Ln 3-20], "The third type of data includes both on-going data by which performance and costs are tracked, and final outcome data wherein the results of the legal action are recorded. On-going data includes information directed to the completion of tasks, short term objectives (or milestones), costs associated with these tasks, time taken to complete the foregoing, and the deliverable produced for each task or milestone. These are measured against the predetermined target value for each as identified in the strategic plan. Using this data, both performance and cost can be tracked against the case budget and compared to regional average data of performance and costs".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine calculating costs using standard reimbursement and coding guidelines as disclosed in Cornelis with comparing legal service costs to regional average data as disclosed in Heckmann with the motivation of providing "a better approach to managing litigation and other legal matters, cost control, and outcome prediction and evaluation" (Heckmann, [Col 4, Ln 53-55]).

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelis in view of U.S. Patent Publication No. 2012/0284200 by inventor Brad Pedersen filed on May 7, 2012 (hereafter, Pedersen).

a) 	Regarding Claim 6, Cornelis par [0048] teach billing for services "when a span date is evident from the claim record, all services within the span of time are thus considered as part of the episode". Cornelis does not specifically  teach:  The method of claim 1, wherein one or more docketing dates are used to determine what legal services were provided. 

	However, Pedersen teaches in Par [0027], " In this embodiment, multiple databases 301 store various patent-related data. Cost database 302 stores costing information in whatever form is relevant to the client and ultimately, the user. Some clients may structure their billing per task, per series of tasks (like securing a patent), or per time period. Schedule database 304 may interface with a docketing system (not shown) to store a particular matter's file history including past and future milestone dates. Family database 306 stores relevant familial and technological data for all matters. Other databases 308 may be added or utilized as necessary. Multiple databases 301 are populated by the respective business module responsible for each particular source. For example, cost database 302 might be populated by the Accounting function of a firm. Schedule database 304 and family database 306 might be populated by the Docketing function. Multiple databases 301 interface to integrator 312 via interface 310. Interface 310 can include calls via IBM DB2 or Oracle RDBMS SQL queries, or any other database interfacing language or appropriate protocol".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine analysis invoices for service between certain dates (i.e., span dates) as disclosed in Cornelis with the dates being docketing dates as disclosed in Pedersen with the motivation of providing "better user-interfaces and techniques for manipulating and displaying data for patent-related information" (Pedersen, Par [0008).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691